t c memo united_states tax_court harland and shirley stonecipher petitioners v commissioner of internal revenue respondent docket no filed date linda j van arkel--greubel donald m bingham and joseph p lennart for petitioners edith f moates for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ federal income taxes for and as follows year deficiency dollar_figure big_number after settlement of some issues the primary issue remaining for decision is whether petitioners’ cattle ranch activity gualifies as a for-profit activity unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which are so found when they filed their petition petitioners resided in centrahoma oklahoma a sharecropper’s son harland stonecipher petitioner grew up on a family ranch in oklahoma as a youth petitioner was responsible for various chores on the ranch helping to maintain and manage it and to care for the few head of cattle raised there petitioner received a college degree with a major in education his first job out of college was as an insurance agent in petitioner founded pre-paid legal inc pre-paid legal as a corporation to provide prepaid legal services to the public during pre-paid legal went public with a listing on the nasdaq exchange in pre-paid legal stock was traded on the american stock exchange and as of the time of trial pre-paid legal stock was traded on the new york stock exchange since pre-paid legal has been profitable as of the time of trial pre-paid legal had accumulated dollar_figure million in cash and investment_assets during most of the years since and specifically during the years in issue petitioner has worked as a full-time officer and employee of pre-paid legal with such positions as chairman of the board_of directors president and chief_executive_officer in petitioners paid dollar_figure for acres of property in coal county oklahoma the acres over the years since petitioners’ immediate_family has occupied the residence on the acres petitioners have improved the residence by adding three rooms a bath a sunroom a three-car garage and a carport at a total cost of dollar_figure petitioners have also improved the property immediately surrounding the residence by constructing hound kennels at a cost of dollar_figure and a well house two storage buildings and a hay shed at a cost of dollar_figure the cumulative cost of the acres the residence and improvements described above was dollar_figure -4- from through petitioners purchased additional unimproved property adjacent to or near the acres as follows petitioners’ cumulative year acres purchased cost total acreage at yearend dollar_figure ‘90 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' the acres comprises the original acres purchased in plus the acres purchased in petitioners generally paid from dollar_figure to dollar_figure an acre for the property described above much of which was wooded or partly wooded also during and petitioners leased big_number additional acres located near the above property by petitioners owned approximately big_number acres and leased an additional big_number acres petitioners’ fee ownership and leasehold interest in the above property apparently did not include the right to mineral_interests in the property since when petitioners first purchased cattle to raise on their property petitioners have made improvements to the property in addition to those improvements previously mentioned -5- related to raising cattle at a cost to petitioners where indicated in the record as follows improvement cost barn dollar_figure cabin big_number mile fence big_number ponds --- horse cattle shed -- during and petitioners’ property was also the site of a tenant house and a mobile home occupied for a period by petitioners’ son petitioners may be regarded as first-generation cattle ranchers in the sense that they did not receive or inherit any cattle from their parents instead petitioners had to purchase their initial head of cattle from through or petitioners sold the cattle that they raised each year including all the male and female calves after market prices fell in petitioner began retaining most of the female calves until when he began selling them again petitioners’ cattle ranch may accurately be described as a no-frills cattle operation petitioners’ improvements to the ranch property were not extravagant neither petitioners nor other members of petitioners’ family some of whom also lived on the property made significant recreational use of the ranch property there was no swimming pool golf course tennis court jacuzzi or other significant recreational amenity petitioners -6- did not construct on the ranch any fancy or showy fences or make other improvements that would be indicative of a dude ranch the cattle petitioners purchased and raised on the property were brahman crossbreed cattle suited to that part of oklahoma because of their ability to tolerate rough grazing conditions because of their thin hides that enabled them to tolerate the oklahoma heat better than other cattle and because of their high tolerance for insects and parasites also brahman crossbreed cattle have smaller calves making calving easier petitioners’ cattle were not shown at cattle shows generally petitioner worked only a limited number of hours on the ranch each week--an hour or two on weekday evenings and a number of hours on sundays occasionally petitioner himself would participate in bulldozing the land and in worming dehorning castrating branding and vaccinating the cattle since petitioner has employed on the ranch either one of his sons or another full-time hired hand on weekday evenings petitioner occasionally would talk to his employed son or to the hired hand about management of the ranch occasionally petitioner pulled calves out of the cows at calving and brush-hogged cleared brush from the land the ranch land was fertilized and sprayed for weeds rotational grazing of the cattle generally was not done in this part of oklahoma and it was not done on petitioners’ ranch _7- over the years petitioners undertook a number of changes or improvements to their cattle raising activity they cleared bulldozed and brush-hogged portions of the property to make dirt roads and to improve the pasture for the cattle as previously indicated they built some fencing and three ponds they planted bermuda and lespedeza grasses on some of the property petitioners were thrifty and frequently looked for bargains in managing their cattle ranch for example at one point petitioners made a bargain_purchase of tons of feed pellets to store the feed they poured all tons of it through a chimney and into an unoccupied old ranch house on the property for many years they fed their cattle from old used bathtubs which they purchased for this purpose rather than spend dollar_figure each for cattle feeders in so that they could buy feed in bulk and thereby save on feed costs and related labor petitioners purchased a bulk feed bin for dollar_figure also in to save on labor petitioners changed from using square bales of hay to rolled bales during the years in issue on condition that they be allowed to keep the hay for no charge petitioners made a deal with the state of oklahoma to cut and bale hay on a nearby state highway right-of-way petitioners bought used trucks and equipment including two junk trucks for parts -8- petitioners did not hire any ranch consultants to assist in managing the cattle ranch petitioners did not belong to a cattlemen’s association during the years in issue and in prior years petitioners maintained no formal books_and_records relating to the cattle ranch no records of the cattle inventory and no ledgers written business plans or written cost analyses petitioners maintained no records of which cows were bred nor of which cows were calved and sold petitioner did make some miscellaneous handwritten notes about the cattle on scratch pads which he generally kept on the dashboard of his truck for a while before discarding during petitioners maintained no separate bank account relating to the ranch activity rather financial matters relating to petitioners’ personal and family activities and to the ranch activity were handled through the same bank account during and petitioners did maintain a separate bank account for financial activity relating to the cattle ranch for the years in issue petitioners retained receipts relating to expenses_incurred in connection with the cattle ranch activity petitioners estimate that as of the property and improvements on the ranch had a market_value of approximately -9- dollar_figure and that the equipment vehicles and bulldozer on the ranch had a market_value of approximately dollar_figure petitioners have never realized a profit from their cattle ranch activity on their joint federal_income_tax returns for and petitioners claimed ordinary_expense deductions relating to the cattle ranch activity and they claimed depreciation_deductions relating to a house a cabin a mobile home and other improvements and equipment located and used on the ranch the schedule below reflects the gross_receipts expenses depreciation and net losses relating to petitioners’ cattle ranch activity that were reported on petitioners’ joint federal_income_tax returns for through --10- bxpenses gross excluding year receipts depreciation depreciation net_loss --- dollar_figure dollar_figure 1dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number unknown unknown big_number big_number unknown unknown big_number ' includes losses from a coon dog activity for petitioners also reported a capital_gain of dollar_figure relating to the cattle activity for all years in issue and apparently for all of the other years indicated above on petitioners’ joint federal_income_tax returns the reported net losses from petitioners’ cattle ranch activity offset and reduced petitioner’s substantial taxable_income from pre-paid legal on audit respondent determined that petitioners’ cattle ranch activity was not operated for profit and disallowed their claimed net losses relating thereto opinion under sec_183 if an activity engaged in by an individual is not engaged in for profit deductions relating --11- thereto are allowable only to the extent gross_income derived from the activity exceeds deductions allowable under sec_183 b without regard to whether the activity constitutes a for-profit activity see 72_tc_28 for purposes of sec_183 an activity is not considered engaged in for profit unless it is conducted by the taxpayer with an actual and honest objective of making a profit see 28_f3d_1024 10th cir affg 99_tc_132 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir petitioners have the burden_of_proof see rule a 949_f2d_345 10th cir affg tcmemo_1990_148 the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity 1s engaged in for profit the factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort the taxpayer expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other --12 - activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs see also cannon v commissioner supra pincite the taxpayer's expectation of profit need not be reasonable but must be in good_faith see golanty v commissioner t1t c affd without published opinion 647_f2d_170 9th cir allen v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether an activity is engaged in for profit greater weight is given to objective factors than to a taxpayer's mere statement of intent see 62_f3d_1266 ndollar_figure 10th cir affg tcmemo_1993_607 cannon v commissioner supra pincite n sec_1_183-2 income_tax regs although no one factor is conclusive see sec_1_183-2 income_tax regs a record of substantial losses over many years and the unlikelihood of achieving a profit are indicative that an activity 1s not engaged in for profit see hildebrand v commissioner supra pincite cannon v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 income_tax regs --13- before during and after the years in issue the limited time petitioner spent working in the cattle ranch activity is inconsistent with a legitimate for-profit objective the lack of formal books_and_records of a ledger of a budget and of a meaningful business plan for the ranch indicates that petitioners’ ranch activity was not carried on in a businesslike manner petitioners used the ranch for a personal_residence and apparently intended to retire there petitioners’ ranch activity realized losses every year and from through it accumulated before depreciation approximately dollar_figure in total losses petitioner acknowledges that he had no expectation of realizing income from the ranch in any of the early years petitioner states that his intention for the ranch was over the course of years to retain female calves born each year and by breeding the cows to build up the cattle herd to mature cows and to build up the total ranch acreage to big_number acres at that point by the sale of female calves that would be born each year petitioner claims that he expected the cattle ranch to provide comfortable retirement income for him and his wife petitioner’s assertions as to his long-term strategy with regard to the ranch are undermined by the lack of breeding and calving records and by petitioners’ sale each year at least through and possibly through of all their female calves ’ these circumstances speak loudly to the nonprofit nature of petitioners’ cattle ranch activity particularly where the buildup of the cattle herd and the profit were to be based on the successful breeding of the cows petitioners claim that the for-profit nature of the cattle ranch is indicated by among other things the no-frills nature of the property the lack of recreational use of the property and the alleged long-range plan or purpose to use income from the ranch to support petitioners in their retirement with regard specifically to the alleged long-range plan petitioners offered into evidence a calendar for on which were entered a few brief words as follows retire age - acres paid mama cows paid we do not believe that this brief calendar entry adequately corroborates the existence of a long-range business or profit plan for the ranch rather we regard the calendar entry as reflecting at most a general goal or desire the credible ' the parties have stipulated that during the years through petitioners sold the cattle raised each year petitioner testified on the other hand that he temporarily stopped selling heifers after a price drop to the extent there is a discrepancy we do not view it as material to our analysis or to the result reached herein --15- testimony and other evidence in the record do not support petitioner’s claim that he established a meaningful business plan for the ranch contrary to petitioner’s testimony that his business plan during the years before us and in prior years was to retain female calves and to sell only male calves in many years petitioners sold the female calves along with the male calves acknowledging that he maintained no formal books_and_records for the ranch activity petitioner emphasizes that he did keep all expense receipts and was able to substantiate to respondent’s satisfaction the ranch-related expenses claimed on petitioners’ tax returns we believe however that these circumstances are more indicative of good tax planning than operation of a for-profit business the credible_evidence does not establish that petitioners’ cattle ranch was operated for profit the ranch never came close to making a profit petitioner testified that he did not believe he would ever achieve profitability as long as he was buying land but thereafter he could revive it petitioner testified i don’t know that you can ever become profitable in this business if you’re first generation raising cattle if you start at ground level zero you don’t own an acre of land you don’t own a cow you have got to buy the land and improve it and put the cattle on it i don’t know if you would ever reach profitability that way -1 petitioner’s statement reveals that he viewed the ranch activity as having no profit potential for the years in issue during which petitioners were continuing to acquire significant acreage improve it and put cattle on it rather it appears that petitioner actually anticipated incurring losses from the ranch activity over a long period including the years in issue and thereafter petitioner’s anticipation of these ongoing losses as being practically inevitable rather than the result of unpredictable events signals the absence of an actual and honest profit objective with respect to the ranch activity during the years in issue see mattfeld v commissioner tcmemo_1992_ affd without published opinion 15_f3d_1087 9th cir we are not persuaded that these losses are attributable merely to a startup_period of a kind which is customarily necessary to bring such an activity to profitable status especially since petitioner’s annual selling off of female calves during the first years of operation was inconsistent with his own asserted business plan petitioners’ witnesses gave vague testimony based on general observations and not supported by a professional and thorough appraisal of petitioners’ cattle ranch activity on the basis of all the evidence we conclude that petitioners have failed to establish that they engaged in the --l17- ranch activity with an actual and honest objective to make a profit within the meaning of sec_183 to reflect the foregoing decision will be entered under rule
